—Order, Family Court, Bronx County (Rhoda Cohen, J.), entered November 23, 1993, which awarded custody of the subject child to respondent father, unanimously affirmed, without costs.
The Family Court properly awarded custody of the child to the father on the basis of evidence that the child was more stable with the father than the mother (see, Friederwitzer v Friederwitzer, 55 NY2d 89). We note the mother was unable to physically control the child and stop his fighting with his older half-brother, and that the father promised to cooperate in the child’s therapy and counseling. Concur — Wallach, J. P., Kupferman, Ross, Williams and Tom, JJ.